809 F.2d 786Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Walter James WHITE, Sr., Plaintiff--Appellant,v.Steve HOLLAR;  J.D. Spitler;  G.A. Harden;  Defendants--Appellees.
No. 86-6727.
United States Court of Appeals, Fourth Circuit.
Submitted Nov. 24, 1986.Decided Jan. 12, 1987.

Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
Walter James White, Sr., appellant pro se.
Alan Katz, Office of the Attorney General of Virginia, for appellees.
Before RUSSELL and SPROUSE, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Walter James White, Sr., a Virginia inmate, seeks to appeal the order of the magistrate granting judgment for the defendants in White's 42 U.S.C. Sec. 1983 action.  White filed an untimely notice of appeal, and he made no motion requesting an extension.  See Fed.R.App.P. 4(a)(5).  This Court has no authority to construe White's bare notice of appeal as a motion for an extension of the time to appeal.   See Shah v. Hutto, 722 F.2d 1167, 1168 (4th Cir.1983) (en banc), cert. denied, 466 U.S. 975 (1984).  Thus, this Court has no jurisdiction to consider White's appeal.  Accordingly, because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and dismiss the appeal.


2
DISMISSED.